20 U.S. 534 (1822)
7 Wheat. 534
THE COLUMBIAN INSURANCE COMPANY
v.
WHEELRIGHT et al.
Supreme Court of United States.
March 15, 1822.
In this case, which was argued by Mr. Jones, for the plaintiffs in error, and by Mr. Swann, for the defendants in error.[a]
The COURT determined that a writ of error would lie under the act relating to the District of Columbia, which is similar in its provisions to the judiciary act of 1789, c. 20. sec. 22., to reverse the judgment of the Circuit Court, awarding a peremptory mandamus, to admit the defendants in error to the offices of directors in the Columbian Insurance Company, and directed Mr. Jones to produce affidavits as to the value of the matter in controversy. But it not appearing that it amounted to one thousand dollars, the sum required to give this Court appellate jurisdiction from the final judgments or decrees of the Circuit Court for the District of Columbia, the Court afterwards directed the writ of error to be quashed. The Court was of opinion that there was nothing in controversy but the value of the office, and that its value must be ascertained by the salary.
*535 Although, therefore, a writ of error might issue to a judgment awarding a peremptory mandamus to restore to office where the matter in controversy was sufficient to give jurisdiction to the Court, it could not regularly issue in this case.
Writ of error quashed.
NOTES
[a]  He cited Bac. Abr. tit. Mandamus. 8 Mod. 27. 1 P. Wms. 348.